Carley, Judge.
Appellee-plaintiff instituted suit to recover for services alleged to have been performed for appellant-defendant pursuant to a written agreement. Appellant answered and raised by way of defense the lack of authority of the party who had signed the agreement on its behalf. Appellant appeals from the following order: “The above and foregoing case coming regularly on the jury trial calendar for trial on April 14, 1980 and after hearing evidence by the parties, the [appellee] having moved the Court for a directed verdict and the same being sustained: It is therefore considered, ordered and adjudged, that the [appellee] have judgment in its favor and against the [appellant] . . .”
On appeal appellant’s enumerations of error are addressed solely to the direction of the verdict against it and its arguments all relate to the evidence concerning the authority of appellant’s signatory to the agreement being sued upon. However, “[n]o transcript of the evidence has been filed nor has the evidence adduced at trial been otherwise submitted under the methods outlined in Code Ann. § 6-805. Accordingly, we must assume that the trial court correctly granted the [appellee’s] motion. [Cit.]” Haga v. Holcombe, 147 Ga. App. 520 (249 SE2d 695) (1978).

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.